Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Robert A. DeAlmeida, President and Chief Executive Officer of Hamilton Bancorp, Inc., (the “Company”) and John P. Marzullo, Senior Vice President, Chief Financial Officer and Treasurer of the Company, each certify in their capacity as an officer of the Company that they have reviewed the quarterly report on Form 10-Q for the quarter ended December 31, 2016 (the “Report”) and that to the best of their knowledge: 1. the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 14, 2016 /s/ Robert A. DeAlmeida Robert A. DeAlmeida President and Chief Executive Officer Date:February 14, 2016 /s/ John P. Marzullo John P. Marzullo Senior Vice President, Chief Financial Officer And Treasurer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
